Citation Nr: 0845077	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-12 786	)	DATE	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for cardiomyopathy with 
left bundle branch block, claimed as congestive heart 
failure.

2. Entitlement to service connection for bilateral knee 
disability.

3. Entitlement to service connection for inflammatory bowel 
disease with Crohn's disease.

4. Entitlement to service connection for optic nerve drusen, 
claimed as secondary to Crohn's disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The appellant had active service from December 1990 to April 
1991, as part of her reserve service from January 1978 to 
March 1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The issues of inflammatory bowel disease with Crohn's disease 
and optic nerve drusen, claimed as secondary to Crohn's 
disease, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence which relates the 
cardiomyopathy with left bundle branch block to active 
service.

2.  The appellant is not shown to have any current chronic 
bilateral knee disability. 


CONCLUSIONS OF LAW

1.  Cardiomyopathy with left bundle branch block was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.303, 3.304(f) (2008).

2.  A bilateral knee disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria - Service Connection

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Active 
military, naval, or air service includes any period of active 
duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 
38 C.F.R. § 3.6(a) (2008).  Active military, naval, or air 
service also includes any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled from an injury incurred in the line of duty. Id. 
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2008).  INACDUTRA includes duty other than full- time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Generally, to establish service connection, a claimant must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event.  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005), citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997).

Service connection may be presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In adjudicating a claim for benefits, the Board must 
determine whether a preponderance of the evidence supports 
the claim or whether all of the evidence is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Analysis - Cardiomyopathy

A review of the service treatment records finds no mention of 
any treatment or compliant for heart disease or congestive 
heart failure.  Following separation from active service, a 
December 2004 VA treatment record notes a left bundle branch 
block on an EKG administered in preparation for her 
colonoscopy.  In February 2005, the cardiology assessment was 
cardiomyopathy, with left bundle branch block.  The etiology 
was undetermined.   

The Board notes the appellant completed her active duty tour 
in April 1991 and that in March 1999 she transferred into the 
individual ready reserve (IRR).  Nearly five years had 
elapsed between the time of her separation from active 
service and any clinical manifestations of a heart disorder.  
In this regard, a significant lapse in time between service 
and post-service medical treatment may be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges that the appellant is competent to 
give evidence about what she experienced; for example, she is 
competent to discuss his current pain and other experienced 
symptoms. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Based on the above, the appellant can competently report 
observable symptoms associated with her heart disorder.  
However, to the extent that she is contending to have 
experienced continuous symptomatology, the absence of 
documented complaints or treatment for several years 
following military discharge is more probative than her 
current recollection as to symptoms experienced in the past.  
Therefore, continuity has not here been established, either 
through the competent evidence or through her statements.  
Moreover, no competent evidence of record causally relates 
the current heart disorder to the appellant's ACDUTRA.  

The veteran herself believes that her current bilateral heart 
problems are causally related to active service.  However, 
she has not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In sum, there is no support for a grant of service connection 
for cardiomyopathy with left bundle branch block.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Analysis - Bilateral Knee Condition

While the appellant's May 2005 claim listed bilateral knee 
problems, a review of her service treatment records, VA 
treatment records, and private physician reports fails to 
find any diagnosis or record of treatment for her knees.  The 
sole reference to the veteran's knees is found in the October 
2005 VA intestine examination, wherein the examiner noted the 
veteran complained of knee pain.

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A fundamental element of a claim for service connection is 
competent evidence of a current disability.  See Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  In Brammer v. Derwinski, 
3 Vet. App. 223 (1992), the United States Court of Appeals 
for Veterans Claims (Court) has noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  

Therefore, without evidence of a current bilateral knee 
disability, the claim of must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided VCAA 
notice letters to the appellant in April 2005 and June 2005, 
before the initial original adjudication of the claim.  The 
letters notified the appellant of what information and 
evidence must be submitted to substantiate claims for service 
connection, as well as what information and evidence must be 
provided by her and what information and evidence would be 
obtained by VA.  She was also told to inform VA of any 
additional information or evidence that VA should have, and 
was told to submit evidence in support of her claim to the 
RO.  The content of the letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  An October 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection and her claim was readjudicated in the February 
2007 statement of the case.  Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  In any event, because service 
connection has been denied, any questions regarding a 
disability rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claims for service connection 
for cardiomyopathy and bilateral knee disability, and the 
duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for. 

The appellant was not afforded a VA examination regarding the 
claims for heart disease and bilateral knee disability.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is her own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003)(holding that the Secretary's obligations 
under § 5103A to provide a veteran with a medical examination 
or to obtain a medical opinion is triggered if the evidence 
of record demonstrates "some casual connection between his 
disability and his military service").  As discussed above, 
there is no reference to any kind of heart disease or any 
bilateral knee condition in the appellant's service treatment 
records or private treatment records, or any diagnosis for 
these conditions within one year of active service.  Nor is 
there any medical evidence linking any of these conditions 
with her service.  Therefore the Board finds that the VA had 
no obligation to provide an examination for these two claims.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist her in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


ORDER


Entitlement to service connection for cardiomyopathy with 
left bundle branch block, claimed as congestive heart 
failure, is denied.

Entitlement to service connection for bilateral knee 
condition is denied.



REMAND

The Board finds that additional development is required as to 
the remaining claims.

The Board notes that the 2005 VA intestine examination report 
confirmed the Crohn's disease diagnosis; however the examiner 
offered no opinion as to aggravation of the disease by the 
veteran's reserve training.  The Board also notes that the 
2005 VA examination report contains a reference to 1994 and 
1996 private hospitalizations attributed to flare-ups of 
Crohn's disease.  There are no reports in the claims file 
pertaining to those hospital stays.  There is the possibility 
that such reports may contain evidence pertaining to whether 
the appellant's reserve service aggravated her Crohn's 
disease disability.

Further, the appellant has stated that her optic nerve drusen 
is related to her Crohn's disease.  A medical opinion is 
necessary to resolve this point.  See Colvin v. Derwinski, 
1 Vet. App. 171, 173 (1991) (emphasizing that adjudicators 
cannot rely on their own unsubstantiated judgment in 
resolving medical questions).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and attempt to 
obtain an authorization for a release of 
hospital records pertaining to her 1994 
and 1996 hospitalizations for flare-ups of 
Crohn's disease.  If these records cannot 
be obtained, notation to that effect 
should be placed in the claims file. 

2. Schedule the appellant for a VA 
intestine examination with the appropriate 
specialist. All diagnoses should be noted.  
If Crohn's disease is diagnosed, the 
examiner should state whether it is a 
least as likely as not that such Crohn's 
disease preexisted the appellant's period 
of ACDUTRA from December 1990 to April 
1991.  If so, he should express whether it 
is at least as likely as not that the 
preexisting Crohn's disease was aggravated 
(i.e., underwent a permanent worsening 
beyond the natural progression of the 
disease) as a result of ACDUTRA service.  
If Crohn's disease is not found to have 
preexisted the appellant's ACDUTRA 
service, then the examiner should state 
whether it is at least as likely as not 
that it was incurred during the 
appellant's ACDUTRA service.  All opinions 
should be accompanied by a clear rationale 
consistent with the evidence of record.  

The claims file must be reviewed in 
conjunction with this request.    


3. Schedule the appellant for a VA eye 
examination with an appropriate 
specialist.  All diagnoses should be 
noted.  If a diagnosis of Crohn's disease 
remains established, the examiner should 
state whether there is any relationship 
between the diagnosis of Crohn's disease 
and any optic nerve drusen diagnosis.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  The claims file must be reviewed 
in conjunction with this request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


